Name: 98/459/EC: Commission Decision of 9 July 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by the Netherlands (notified under document number C(1998) 1890/2) (Only the Dutch text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  Europe;  agricultural activity;  health
 Date Published: 1998-07-17

 Avis juridique important|31998D045998/459/EC: Commission Decision of 9 July 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by the Netherlands (notified under document number C(1998) 1890/2) (Only the Dutch text is authentic) (Text with EEA relevance) Official Journal L 201 , 17/07/1998 P. 0118 - 0118COMMISSION DECISION of 9 July 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by the Netherlands (notified under document number C(1998) 1890/2) (Only the Dutch text is authentic) (Text with EEA relevance) (98/459/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular Article 8(1) thereof,Whereas the Netherlands forwarded to the Commission, in a document dated 22 July 1997, a plan specifying the national measures to be implemented during 1998 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by a document dated 20 February 1998 and 30 March 1998, in accordance with the Commission's request, bringing it into line with the requirements of Directive 96/23/EC;Whereas examination of this plan has shown that it complies with Directive 96/23/EC, and in particular Articles 5 and 7 thereof;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The monitoring plan for the detection of the residues and substances referred to in Annex I to Directive 96/23/EC in live animals and animal products presented by the Netherlands is hereby approved.Article 2 The Netherlands shall adopt the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1.Article 3 This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 9 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 125, 23. 5. 1996, p. 10.